        Case 1:19-sw-05682-SKC Document 3 Filed 07/03/19 USDC Colorado Page 1 of 3

      Case 1:19-sw-05682-SKC *SEALED*                               Document 2 Filed 06/28/19                USDC Colorado                Page 1 of
   AO 93 (Rev. 11/13) Search and Seizure Warrant                                 5


                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                                     District of Colorado
                   In the Matter of the Search of
              (Briefly describe the property to be searched
                                                                             )
              or identifY the person by name and address)
                                                                             )        Case No.     19-sw-5682-SKC
   Specific Items currently stored at the Federal Bureau                     )
   of Investigation, Denver Division, Denver, Colorado,                      )
      more fully described in Attachment A, attached                         )
                           hereto.                                           )

                                                    SEARCH AND SEIZURE WARRANT

 To: Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search of the
 following person or property located in the State and       District of Colorado      (identifY the person or describe the property                 to
 be searched and give its location):


            SEE" ATTACHMENT                A" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identifY the person or describe the property to be sei=ed):

            SEE "ATTACHMENT                B" attached hereto and incorporated by reference

            I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.



            YOU ARE COMMANDED                      to execute this warrant on or before __ 0_7_'_12_'_1_9                      (not to exceed 14 days)

    [8] in the daytime      6:00 a.m. to 10 p.m.              o   at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Magistrate Judge S. Kato Crews
                                                                                                              (United States Magistrate   Judge)


    o  Pursuant to 18 U.S.c. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C. §
2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    o for         days (not to exceed 30).           0 until, the facts justifying, the later specific date of          _


Oat' ""d tim' i,,",d: 06/28/2019, 4:46 pm                                                 .s--~  ~'~
City and state:          Denver CO                                                   Hon. S. Kato Crews, United States Magistrate Judge
                                                                                                    Printed name and title
 Case 1:19-sw-05682-SKC Document 3 Filed 07/03/19 USDC Colorado Page 2 of 3

Case 1:19-sw-05682-SKC                  *SEALED*           Document 2 Filed 06/28/19         US DC Colorado   Page 2 of
                                                                    5
  AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                                   Return
 Case No.:                                                                       Copy of warrant and inventory left with:
                                                                                                           FILED
/:tq -~W - 0 ~b82--                                                                "PiS I UNITED STATES DISTRICT COURT
                                                                                                   DENVER, COLORADO
                                                                                                   7/3/2019
 Inventory of the property taken and name of any person(s) seized:                           JEFFREY P. COLWELL, CLERK


             AI' ?rvPlf~                     vvv\<;, ~        Ivrbll"Vtfd       1V1 ~-[  "RbI eN/don(_{         VDOM
        ct+       60()o B 1Jl/'h /tYl1 ~Vi11                          to fj)   jh<? Th.(_ ,ttM<; seiud
         toV\h~1Afl           h oc          WttlI·Vtkivwd       CiS    befctu.
    rullS~ stt                          ~            {)ct1vrUtLc/         I ;5t of        L:ttm~91Zt.J.




                                                               Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.




Date:    /    /:J I(}()
             ~>
                     /1
      Case 1:19-sw-05682-SKC Document 3 Filed 07/03/19 USDC Colorado Page 3 of 3




                                Qj
                               -'"u
                               .2                           c:
                                E                           o
                               g                           .';:::;
                                                           ~
                                                           ·u
                               '"
                               t




             ccc                      ccc                                     ccc                            c          c
            'fij ~             ~      ~ ~         ~
            cccccc                                                            ~~~~~
                                                                              CCC                            C          C
             00000                                0
             u u u u                        u     u                           00000
                                                                              u u u u                                   u
            .s       .8
            "'O"'O~"'O""C""C
                               .s .s        .8 .8                             .8 .8 .8                      .s          .8
                                                                                      "'0                   "'C
             ~ .~ ~ .~ .~ ~
                                                                        ""C                   ""C                 "'0




                                                                         'rVI
                                                                           o 'rVI
                                                                               o                    ra
                                                                                                    VI
                                                                                                            Oro Oro
                                                                                                            V'I V'I
             bO       tID      tID    tID   tID   tID
             ro       "' ro ro ro ro                                          bOb.ObObDb.O
            ..0..0..0..0..0..0                                                I'D     ro            ro       ttl n::J
             10... !r... !.... "- ,._ !r...                             ..c           ..0     ..0           ..c ..c
                                                                              10...   I....         10...   "-          ,,_
             OJ Q) OJ OJ OJ OJ                                                Q)                    Q)      Q)          Q)
             c..a.a.a.a.a.                                                            <l.I
                                                                              0.0.0..0.0.
             rtJ   ro ro "' I"Ci I'tJ
            a. a. 0. 0. a. 0.                                                 ro "' ttl ra ro
                                                                              a. a. a. a. a.




en
en
00
1.0
1.0
en
N
2:
o
<I:
N
00
N .!:2
Q)"U

 '" .8
ra '"
U  ::J
.._U
.E<Xl

~~
a. a.
~~
Q)    Q)
u     u
c: c:
 Q)    Q)
"U    "U
'> oS;~
~
                                                                     comO......tNM
                                                                     NNmm('1')m
